Citation Nr: 1728293	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  14-13 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a heart disorder, to include as due to exposure to herbicide agents.

2.  Entitlement to service connection for bypass surgery scarring, to include as secondary to a heart disorder.

3.  Entitlement to service connection for residuals of stroke, to include as secondary to a heart disorder.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1951 to November 1955 and from January 1956 to January 1972.

This case comes before the Board of Veterans Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In January 2016, the Board remanded the current issues for further evidentiary development.  The case is once again before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.S. § 7107(a)(2) (LexisNexis 2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In this case, the Veteran contends that service connection for a heart disorder is warranted on a presumptive basis due to his exposure to herbicide agents while serving at Nakhon Phanom Royal Thai Air Force Base (Nakhon Phanom).  He specifically asserts that he slept in a barracks that was located next to the perimeter of the base, and that he walked across the perimeter to get to his duty section on a daily basis.  

As noted in the Board's prior remand, the Veteran's service personnel and treatment records reflect that he served at Nakhon Phanom during the Vietnam Era (February 28, 1961 to May 7, 1975), specifically, from August 1968 to September 1969.  During this period, he served as an administrative technician, intelligence division, and as an administrative specialist with Task Force Alpha.  A performance report from this period noted that the Veteran's duties included responsibility for supervision and control of correspondence and messages generated within the Target Intelligence Division, controlling active and inactive accountability records for classified documents, and reviewing and editing correspondence for the chief of the Target Intelligence Division.

Noting these records, the Board remanded the case in January 2016 to direct the
Joint Services Records Research Center (JSRRC) to produce a formal finding concerning whether sufficient information exists to verify the Veteran's exposure to herbicides.  See VA's Adjudication Procedure Manual, M21, Part IV, Subpart ii, 1.H.5.b (directing that if a veteran served in the United States Air Force during the Vietnam Era at one of the specified RTAFBs, including at Nakhon Phanom, and was involved with base perimeter security or his duties otherwise placed him near the air base perimeter, then herbicide exposure is conceded).  In its directives, the Board stated that attempts should be made to ascertain whether there was a barracks located near the perimeter of the air base, and, if possible, with the Veteran's assistance as needed, to attempt to verify his passage through the perimeter to arrive at his work station.

In October 2016, the JSRRC produced a memorandum discussing herbicide use in Thailand during the Vietnam Era.  The memorandum reported that tactical herbicide testing was conducted only at the Pranburi Military Reservation in 1964, but that commercial herbicides were used within fenced base perimeters.  In light of this memorandum, the JSRRC concluded that the Veteran's herbicide exposure could not be corroborated.

The JSRRC's October 2016 finding did not consider whether the Veteran's barracks and duty assignments at Nakhon Phanom placed him in proximity to the perimeter of the base in accordance with the Board's remand directives.   To the contrary, the memorandum relied upon in producing the finding did not specifically consider any information specific to Nakhon Phanom or to the Veteran's service.  Therefore, the case must again be remanded to attempt to verify the Veteran's herbicide exposure.  See Stegall v. West, 11 Vet. App. 268 (1998)
 
In addition, a remand is needed for the issues of entitlement to service connection for bypass surgery scarring and residuals of stroke, both to include as secondary to a heart disorder.  While the Board remands the issue of entitlement to service connection for a heart disorder, that issue may impact the claims for entitlement to 
service connection for bypass surgery scarring and residuals of stroke.  As such, these issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Attempt to verify through official sources the Veteran's claimed exposure to herbicides while serving at Nakhon Phanom Royal Thai Air Force Base from August 1968 to September 1969.  In doing so, the following information should be considered:

* Whether barracks were located near the perimeter of the base from August 1968 to September 1969, and;

* Whether the Veteran's duty assignments as an administrative technician, intelligence division and administrative specialist with Task Force Alpha caused him to pass through the perimeter to arrive at his work station.    

All responses received should be documented in the claims file, and the Veteran and his representative notified of any negative response.

2. The AOJ should then review the claims file to ensure substantial compliance with the above-listed remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

3. Then, re-adjudicate the claims.  If the benefits sought on appeal are not granted, issue a supplemental statement of the case (SSOC) and return the case to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S.       §§ 5109B, 7112 (LexisNexis 2017).



_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.S. § 7252 (LexisNexis 2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




